Citation Nr: 1709492	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  12-02 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a compensable rating for a right heel fragment wound scar.

2. Whether new and material evidence have been received to reopen a claim for entitlement to service connection for a stomach condition (previously claimed as a fragment wound of the abdomen).

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for right costochondritis, claimed as a result of shell fragment wound.

5. Entitlement to service connection for circulatory problems.

6. Entitlement to service connection for a low back disability. 

7. Entitlement to service connection for a cervical condition.

8. Entitlement to service connection for traumatic brain injury (TBI).

9. Entitlement to service connection for erectile dysfunction.

10. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1968. He served in the Republic of Vietnam and was awarded multiple medals and decorations, including the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, Commonwealth of Puerto Rico.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's right heel fragment wound scar is not deep and nonlinear measuring at least 6 square inches, or superficial and nonlinear measuring at least 144 square inches, or unstable or painful, or functionally disabling.

2. A September 1968 rating decision denied service connection for fragment wound of the abdomen.  The Veteran did not file a timely appeal and therefore, the September 1968 rating decision became final.

3. Evidence received since the September 1968 rating decision is not material and does not raise a reasonable possibility of substantiating the claim of service connection for a stomach condition (previously shown as a fragment wound of the abdomen).

4. The Veteran does not have bilateral hearing loss for VA purposes.

5. The Veteran's erectile dysfunction has been etiologically linked to treatment for his service-connected prostate adenocarcinoma.

6. The Veteran does not have a current diagnosis of a low back disability.

7. The Veteran does not have a current diagnosis of a cervical condition.

8. The Veteran does not have a current diagnosis of TBI.



CONCLUSIONS OF LAW

1. The criteria to establish a compensable rating for a right heel fragment wound scar are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes 7801-7805 (2016).

2. The September 1968 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

3. New and material evidence has not been received to reopen the previously-denied claim of entitlement to service connection for a stomach condition (previously claimed as a fragment wound of the abdomen).  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1103 (2016).

4. The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103(A) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

5. The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103(A) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

6. The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103(A) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2016).

7. The criteria for entitlement to service connection for a cervical condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103(A) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2016).

8. The criteria for entitlement to service connection for TBI have not been met.    38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103(A) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

Regarding the Veteran's petition to reopen his previously denied claim for entitlement to service connection for a stomach condition, proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  Specific to the request to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In December 2009, the AOJ sent a letter to the Veteran with the notice required by 38 U.S.C.A. § 5103 (a) (West 2014) and 38 C.F.R. § 3.159 (b) (2016).  Specifically, the AOJ notified the appellant of information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  This letter also explained to the Veteran why his claim for service connection for a fragment wound of the abdomen was denied in September 1968.  See Kent, 20 Vet. App. 1. 

Regarding the duty to assist, VA's responsibility extends to requesting evidence from any new source identified by the claimant, and if that evidence is then not new and material, the claim is not reopened, and VA's duties have been fulfilled.  VA does not have a duty to provide the appellant a VA examination and/or obtain an opinion if the claim is not reopened.  See 38 U.S.C. § 5103A (f) (West 2014); 38 C.F.R. § 3.159 (c)(4)(C)(iii) (2016).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's in-service treatment records and post-service treatment records are in the claims file.  VA treatment records have also been associated with the Veteran's electronic paperless file (Virtual VA).  The record indicates the VA has successfully attempted to obtain, to the extent possible, all outstanding medical records identified by the Veteran. 

The record indicates that the Veteran was also afforded VA examinations in January 2010 and February 2013 for his claim for a compensable rating of the right heel fragment wound scar, in April 2011 and November 2011 for his service connection claim for bilateral hearing loss, in February 2013 and May 2016 for his service connection claim for erectile dysfunction, and in October 2011 for his service connection claim for TBI.  The results of these VA examinations have been included in the claims file for review.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The VA examiners have indicated in the examination reports that the Veteran's electronic records and the claims file were reviewed.  These examinations also involved a thorough examination of the Veteran.  As such, the Board finds that these VA examinations are adequate.

However, the Board recognizes that the Veteran has not been afforded a VA examination for his service connection claims for a low back disability and a cervical condition.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. 

These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79   (2006); 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4). 

In this case, no examination is necessary in order to adjudicate the claims.  As explained below, the record does not reflect competent evidence of a current disability or recurrent symptoms, and there is no indication he was diagnosed with, treated for, or reported symptoms of these conditions during his military service.  As such, VA examinations for a low back disability and a cervical condition are not required.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims decided herein, such that the essential fairness of the adjudication is not affected.

II. 
Entitlement to an Increased Disability Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

It should be noted that VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  In this case, as the Veteran filed his increased rating claim in November 2009, VA must review the evidence of record from November 2008, to determine if there was an ascertainable increase in the Veteran's right heel fragment wound scar.  In so doing, the Board must also consider all potentially applicable regulations pertaining to rating disability.

The Veteran was service-connected for right heel fragment wound scar with a noncompensable rating pursuant to Diagnostic Code 7805, effective June 15, 1968.  He filed his current claim for an increased rating in November 2009 and contends that he is entitled to a compensable rating for such disability.

The diagnostic criteria for disorders of the skin are found at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  As relevant to the instant claim, under Diagnostic Code 7801, a 10 percent rating is assigned for a scar on other than the head, face or neck, that is deep (associated with underlying soft tissue damage) and nonlinear exceeding 6 square inches (39 sq. cm.) in area; a 20 percent rating is awarded if the area or areas exceeds 12 square inches (77 sq. cm.); a 30 percent rating is warranted for area or areas exceeding 72 square inches (465 sq. cm.); and a 40 percent rating is warranted for area or areas exceeding 144 square inches (929 sq. cm,).  Under Diagnostic Code 7802, if a scar on other than the head, face or neck is superficial (not associated with soft tissue damage) and nonlinear, a maximum 10 percent rating is assigned if affecting an area or areas of 144 square inches (929 sq. cm.) or greater. 

Under Diagnostic Code 7804, a scar will be assigned a 10 percent rating if there are one or two scars that are painful or unstable; a 20 percent rating if there are three or four scars that are painful or unstable; and a 30 percent rating if there are five or more scars that are painful or unstable.  38 C.F.R. § 4.118.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) states that, if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) indicates that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this Diagnostic Code when applicable. 

Diagnostic Code 7805 provides that scars (including linear scars) not otherwise rated under Diagnostic Codes 7800-7804 are to be rated based on any disabling effects not provided for by those codes.  In addition, the effects of scars otherwise rated under Diagnostic Codes 7800-7804 are to be considered.  38 C.F.R. § 4.118, Diagnostic Code 7805.  In this regard, medical evidence of record suggests possible application of orthopedic, muscular, and neurological codes.  Thus, relevant muscular diagnostic codes are considered and discussed below, and, for the reasons discussed below, the Boards finds no orthopedic or neurological impairment related to the right heel fragment wound scar.

Turning to the evidence of record, the Veteran underwent a January 2010 VA scars examination where a physical examination revealed the scar on the right heel was not painful, with no signs of skin breakdown.  The scar was superficial with no inflammation, edema, or keloid formation.  There was no abnormal texture or hypo- or hyper-pigmentation.  There was no underlying soft tissue loss, and the skin was not indurated or inflexible.  The contour was not elevated or depressed.  There was no adherence to underlying tissue.  There were no other disabling effects.  The VA examiner noted that the right ankle medial malleolar scar was not visible on examination. The VA examiner further noted that the Veteran was currently unemployed as he retired as a mailman in 2006.  The Veteran's right heel scar was found to have no significant effects on his occupation or usual daily activities.  

In February 2013, the Veteran underwent another VA scar examination where the scar on the right heel was not found to be painful or unstable.  Physical examination showed that no scar on the right posterior aspect of the heel was visible. 

The Veteran's right heel scar is rated as noncompensable pursuant to Diagnostic Code 7805 on the basis that the scar is superficial, linear, not painful or unstable, and measures less than 6 square inches.  To warrant a higher schedular evaluation, the Veteran must show that his scar is deep and nonlinear measuring at least 6 square inches, or superficial and nonlinear measuring at least 144 square inches, or unstable or painful, or functionally disabling.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  The examination reports show that none of these criteria are met. 

The Board acknowledges that the Veteran is competent to report pain; however, the Board finds that any statement as to a painful scar is less credible given the record as a whole.  There are no clinical treatment records reflecting complaints of pain, including when the Veteran was specifically asked at each VA examination if he experienced pain at the scar. Further, the scar is not visible, and is not adhered to the underlying tissue.

Hence, a compensable rating for the right heel scar is not warranted for any period on appeal.

Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right heel fragment wound scar is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

In that regard, during the appellate time period the Veteran's right heel fragment wound scar is asymptomatic without clinical evidence of neurological or orthopedic deficit. The foregoing symptoms are the types of symptoms contemplated in the current assigned rating for the scar of the right heel under Diagnostic Code 7805.  Thus, the Veteran's schedular rating under this Diagnostic Code is adequate to fully compensate him for this disability.

The Board also notes that a veteran may be awarded an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has at no point during the current appeal indicated that his right heel scar combined with his other service-connected disabilities results in further disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.

Finally, although the Veteran has submitted evidence of a disability, and made a claim for a compensable rating of his service-connected right heel fragment wound scar, he has not claimed to be unemployable due to his disability, and the objective medical evidence of record does not indicate there are any significant challenges affecting his ability to work.  Accordingly, the Board concludes that the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

III. Appeal to Reopen Claim of Entitlement to Service Connection

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105 (West 2014).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (a).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that VA's statutory duty to assist the appellant in the development of the claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the limited purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is generally to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."'

Regarding the Veteran's claim to reopen his previously denied claim for entitlement to service connection for a stomach condition (previously shown as a fragment wound of the abdomen), he was denied service connection for a fragment wound on the abdomen by a September 1968 rating decision in which the RO determined there was a superficial wound of the abdomen in November 1967, but no such wound was found on examination in July 1968.

The Veteran was notified of the denial and his appellate rights.  The Veteran did not submit a Notice of Disagreement, and the September 1968 rating decision became final.  Accordingly, new and material evidence must be received to reopen the claim of entitlement to service connection for a stomach condition.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In November 2009, the Veteran submitted a new claim for entitlement to service connection for a stomach condition.  In January 2010, the claim was not reopened as the RO found that the new evidence submitted "[did] not relate to the unestablished fact of incurrence necessary to substantiate [the Veteran's] claim of service connection."  The Veteran submitted a timely appeal.

According to the records received since the September 1968 rating decision, the Veteran continued his treatment for various disabilities.  However, there is no indication that he has a current disability of the stomach, aside from his filing of the instant claim.  There is also no support of the Veteran's contention that he incurred, complained of, or was treated for an injury to his stomach at any time during the appeal period. In that connection, in January 2010, the Veteran was afforded a VA scar examination where the VA examiner determined that no abdominal scar secondary to grenade shrapnel was visible.  In addition, the February 2013 VA scar examination did not find a visible abdominal scar. 

While the Board acknowledges that the evidence received since the September 1968 rating is "new" in that it was not previously of record, it is not "material" to the Veteran's claim as it does not establish that the Veteran has a current stomach disability.  The VA treatment and examination records since the September 1968 rating decision do not provide support for the Veteran's contentions. Further, there is no indication that he has a current stomach condition stemming from his military service.  Therefore, the additional evidence does not raise a reasonable possibility of substantiating the claim. Furthermore, the Veteran has not informed VA of any evidence not of record that demonstrates this unestablished fact. 

The Board recognizes the threshold for reopening a claim is low, but it is a threshold nonetheless, and as described the evidence that has been added since September 1968 clearly does not reach that threshold.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Essentially, even were the claim to be reopened, no duty to assist would be triggered as a result of the additional evidence.

As new and material evidence has not been submitted, the claim of entitlement to service connection for a stomach condition (previously claimed as a fragment wound of the abdomen) is not reopened.

IV. Entitlement to Service Connection

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303 (d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303 (a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111   (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis and hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity is not established, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).  However, the regulatory provisions pertaining to chronicity and continuity of symptomatology are constrained by 38 C.F.R. § 3.309 (a), and thus such provisions are only available to establish service connection for the specific chronic diseases listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

In addition to the requirements of service connection as detailed above, regulations also provide that service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Further, any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  Among the Veteran's appeals, the claim for entitlement to service connection for erectile dysfunction includes a secondary theory of entitlement due to service-connected disability.  As such, the Board will address the Veteran's claim for service connection for erectile dysfunction on both direct and secondary bases.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154 (a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board recognizes that the Veteran has several claims for service connection; as such, each claim will be discussed in turn.

Bilateral hearing loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2016).

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89   (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

To establish service connection, the Veteran is not obliged to show that his hearing loss was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352   (1992).

The Veteran contends that he has bilateral hearing loss as a result of in-service noise exposure.  According to his DD 214, the Veteran was a light weapons infantryman and was awarded the National Defense Service Medal, the Vietnam Campaign Medal, the Vietnam Service Medal, the Combat Infantry Badge, and recognized as a rifle sharpshooter.  Therefore, the Board concedes the Veteran's exposure to military acoustic trauma. 

According to his service treatment records, the Veteran's Report of Medical History and Report of Medical Examination are absent of complaint, treatment, or diagnosis for hearing problems.  A review of the record reveals that at the time of the Veteran's September 1966 service enlistment examination, he was noted to have the following decibel level reading:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
0
0
0
LEFT
5
15
0
0
5

According to the Report of Medical History in September 1966, the Veteran did not report any abnormalities in his hearing at entrance or prior to service. There were no complaints of hearing loss in service.

On his April 1967 Report of Medical History, the Veteran checked the "no" box when asked if he had or had ever had hearing loss or running ears.

In addition, the Veteran's April 1968 Report of Medical Examination at separation revealed the following decibel level reading: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
-5
LEFT
-5
0
0
-
5

According to the post-service treatment records, in July 2009, the Veteran underwent an audiology consultation where he complained of a plugged sensation, bilaterally.  He stated he had a one year history of military noise exposure during the Vietnam War but otherwise, no significant history.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
20
25
LEFT
10
20
15
15
25

Speech audiometry revealed speech recognition ability of 100 percent, bilaterally.  The Veteran's ears were diagnosed as clinically normal and considered not disabling according to VA standards (38 C.F.R. § 3.385).

In April 2011, the Veteran was afforded a VA audiology examination where on authorized VA audiologic evaluation for rating purposes the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
20
25
LEFT
15
20
20
15
25

The pure tone average was 22.5 in the right ear and 20 for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent, bilaterally.  The Veteran's ears were diagnosed as clinically normal and considered not disabling according to VA standards (38 C.F.R. § 3.385).

In November 2011, the Veteran was afforded another VA audiology examination where the results were essentially the same as those in the April 2011 VA examination.

After consideration of the entire record and the relevant law, the Board finds that the Veteran's claim for entitlement to service connection for bilateral hearing loss must be denied.

The Board acknowledges the Veteran's report of being exposed to acoustic trauma in service to be credible given his consistent statements of noise exposure and his military occupation specialty.  In giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154 (a). Service incurrence of acoustic trauma has been demonstrated.

However, in order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

While the Board recognizes the Veteran's sincere belief in his bilateral hearing loss claim and description of his symptoms, the most competent medical evidence of record does not show that the Veteran has a hearing loss disability for VA compensation purposes during any period of his appeal.  Indeed, as noted above, according to the objective evidence of record, the pure tone thresholds do not demonstrate sensorineural hearing loss as defined by VA regulations at any point during the appeal period.  Here, the VA examination findings for the bilateral ears do not demonstrate disability, as the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is not 40 decibels or greater; the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are not 26 decibels or greater; and speech recognition scores using the Maryland CNC Test are not less than 94 percent.  38 C.F.R. §3.385 (2016).

The Board has considered the Veteran's assertions that his hearing problems are due to his military service.  In that regard, the Board acknowledges that the Veteran can attest to factual matters of which he has first-hand knowledge.  His assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Laypersons, however, are not generally competent to render an opinion as to the cause or etiology of a disability such as hearing loss because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Moreover, they are not always competent to diagnose themselves with a disability. 

In this case, the question of whether there is an actual hearing loss disability is answered by audiometric testing, and not by lay diagnosis, or even the diagnosis of the examiner administering the testing.  By regulation, VA defines what constitutes hearing loss, and does so by reference to audiometric findings and speech recognition scores.  The fact that diagnostic testing is required to establish the requisite level of impairment to legally constitute hearing loss renders lay opinions concerning the presence of hearing loss incompetent.  In other words, the Veteran is not competent to diagnose himself with bilateral hearing loss.  Consequently, in light of the findings of the VA examinations showing that the Veteran does not have a current hearing loss disability for VA compensation purposes, the Board concludes that the Veteran's statements and opinions as to diagnosis and etiology are of no probative value.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

As there is no competent evidence of a current bilateral hearing loss disability, the Board concludes that the preponderance of the evidence is against granting service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for entitlement to service connection for bilateral hearing loss must be denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Erectile dysfunction 

Upon review of the evidence, the Board finds that service connection for erectile dysfunction is warranted. In so finding, the Board finds probative the opinions offered by the Veteran's VA examiner in May 2016. In that opinion, the examiner explicitly linked the Veteran's erectile dysfunction to medication he was taking to treat his service-connected prostate adenocarcinoma. In making these findings, the examiner relied on his own medical expertise and current medical knowledge, as well as examination of the Veteran. In sum, the Board finds that the Veteran has a current diagnosis of erectile dysfunction that has been linked by competent and probative medical opinion to medication prescribed for service-connected disability. The Board thus concludes that the competent and probative medical evidence supports a conclusion that the Veteran's erectile dysfunction has been caused by the medications he is taking to treat his service-connected prostate adenocarcinoma. In light of these conclusions, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has erectile dysfunction that developed secondary to his prostate adenocarcinoma. Service connection is thus warranted for erectile dysfunction. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

All other service connection claims

Regarding the Veteran's claims for entitlement to service connection for a low back disability, a cervical condition, and TBI, the Veteran's in-service treatment records are absent of any complaints, treatment, or diagnosis of such conditions.  According to the Veteran's April 1967 Report of Medical History, he denied swollen or painful joints, frequent or severe headaches, dizziness or fainting spells, eye trouble, a history of a head injury, and recurrent back pain. 

Review of the post-service treatment records reflects that there are no complaints, treatment, or diagnosis of a low back disability, a cervical condition, or TBI at any time during the appeal period.  There are also no indications that these claimed disabilities are the result of the Veteran's military service.  

In October 2011, the Veteran was afforded a VA TBI examination where he reported that in June or July 1967 while in combat, he fell down a ditch and "went down rolling/falling down" and subsequently hit his head.  He denied losing consciousness, but his fellow soldiers helped him sit up.  He remained sitting for a few minutes and was able to continue his patrol.  He recalled experiencing a headache that day.  Upon physical examination, a review of the Veteran's in-service and post-service treatment records, and the Veteran's lay statements, the VA examiner determined that the Veteran did not "fulfill  [the] criteria for TBI" and there was no evidence that he suffered a TBI in service.  

After consideration of the entire record and the relevant law, the Board finds that the Veteran's claim for entitlement to service connection for these disabilities must be denied. The Board has reviewed all of the evidence of record, to include in-service and post-service treatment records, which does not support the findings that a low back disability, a cervical condition, or a TBI was demonstrated during the Veteran's military service, that these claimed disabilities were compensably disabling within a year of separation from active duty, or that there is a nexus between any of these claimed disabilities and service.  

As stated above, absent proof of present disability, there can be no successful claim.  Brammer, 3 Vet. App. At  225; see also Degmetich, 104 F.3d at 1328 (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).  Here, there is no simply indication in the record that the Veteran has a current diagnosis of a low back disability, a cervical condition, or TBI, or that he has had any such diagnoses at any time during the appeal period.  

The only evidence of record in support of the Veteran's claims consists of his own lay statements.  The Board acknowledges the Veteran's contentions that he believes he has a low back disability, a cervical condition, and TBI related to his military service.  The Veteran is considered competent to report the observable manifestations of his claimed disabilities.  See Charles, 16 Vet. App. At 374; Layno, 6 Vet. App. at 469-70.  His assertions that he experiences symptoms are also credible.  As stated above, however, although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 43, as to the specific issues in this case, given the complexity of the particular questions of etiology, the Board finds that the Veteran is not competent to opine on the diagnosis or etiology of his claimed disabilities.  See Jandreau, 492 F.3d at 1377.

Therefore, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that the Veteran currently experiences a low back disability, a cervical condition, or TBI.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107 (b).  However, the doctrine of reasonable doubt is not for application here, as the weight of the evidence is against the claims.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  Accordingly, the appeal of these claimed conditions must be denied.


ORDER

Entitlement to a compensable rating for a right heel fragment wound scar is denied. 

As new and material evidence has not been received, the claim for entitlement to service connection for a stomach condition (previously claimed as a fragment wound of the abdomen) is not reopened.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for erectile dysfunction is granted.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a cervical condition is denied.

Entitlement to service connection for TBI is denied.


REMAND

Unfortunately, a remand is required regarding the Veteran's claims for service connection for hypertension, right costochondritis, and circulatory problems.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107 (a), 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).

Regarding the Veteran's claim for entitlement to service connection for hypertension, right costochondritis, and circulatory problems, the in-service treatment records are absent of any complaints, treatment, or diagnosis for such disabilities.  However, the Veteran stated in the April 1967 Report of Medical History that he experienced palpitation or pounding heart. 

The Board recognizes that although the Veteran has undergone multiple VA heart examinations, in September 2014, May 2016, and February 2017, none of these examinations has specifically addressed the diagnosis or etiology of the Veteran's claimed hypertension, right costochondritis, or circulatory problems-all of which are potentially cardiac in nature. Therefore, given the Veteran's current diagnosis of hypertension and competent lay statements made during service that he experienced palpitation or pounding heart, as well as his current complaints, the Board finds that he should be afforded a VA examination for the purposes of obtaining diagnosis and nexus opinions.

The duty to assist includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an in-service event, injury, or disease, or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). Further, the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one. See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination by an appropriately qualified medical professional to determine accurate diagnoses and etiology of his claimed hypertension, right costochondritis, and circulatory problems.
 
The VA examiner must diagnose any right costochondritis, circulatory problems, and hypertension found to be present. For each such disorder, the examiner must determine whether it is at least as likely as not (50 percent or greater probability) that any such disorder is etiologically related to any incidents of the Veteran's period of active service.

The VA examiner must also express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right costochondritis, circulatory problems, or hypertension was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected disabilities.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All testing deemed necessary by the VA examiner should be performed and the results reported in detail.  The VA examiner should obtain a complete and detailed lay history from the Veteran.  The VA examiner is also asked to review and comment on the Veteran's in-service medical treatment records, including specifically his April 1967 report of palpitations and pounding heart.  The VA examiner is asked to consider all this and any post-service treatment when formulating an opinion.  A complete rationale for any opinions expressed should be provided.  The claims folder must be available for review by the VA examiner in conjunction with the examination and this fact should be acknowledged in the report.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2. Following the completion of the foregoing, and after undertaking any other development it deems necessary, readjudicate the Veteran's claims, considering all applicable laws and regulations.  If any benefit remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


